DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/24/2020 was filed after the mailing date of the application on 07/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 2 and 7 recite the limitation “strategic locations” which is indefinite as it is unclear what the applicant considered “strategic”. The term renders the limitation indefinite because it is unclear what the scope of the claim is and what the applicant considered to be the invention.  
Claims 8-9 and 10-11 are directed to the species of Fig. 6 and 7, while claim 7, from which these depend is directed to species of claims 1-5. For example, claim 7 recites the limitation “lower end being rounded” and “upper end being flattened”, to receive a head. Therefore, claims 8-9 contradict this by saying the lower end is flattened. Claims 10-11 also contradict it because the heads have a flat bottom to contact the flat upper end, which the device of claim 7 does not have. Therefore, claims 8-11 are indefinite. 

	Claims 3 is rejected due to its dependency on claim 2.

	Claims 8-11 are rejected, also, due to their dependency on claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by PRUETT (US 20130239986 A1).
	
Claim 1 is rejected based on the disclosure of Pruett’s first embodiment according to figure 1. 

Regarding claim 1, Pruett teaches “An oral hygiene assembly for flossing and tongue scraping”; since Pruett teaches a flossing head (36) for a powered device (Figure 1, member (36); [0038]) and a toothbrush head (600) capable of being connected to a powered device (Figure 19, member 600; [0052]). The Examiner notes that a toothbrush is capable of cleaning the tongue. Also, Pruett teaches “a handle (14) being elongated wherein said handle (14) is configured to reach into a user's mouth (Figure 1, member 14; [0035]); a vibration unit (22) being integrated into said handle (14) (Figure 1, members 14 and 22; [0035]), said vibration unit (22) having an output shaft (32) extending outwardly from said handle (14), said output shaft (32) vibrating when said vibration unit (22) is turned on” (Figure 1, members 22, 14 and 32; [0036]). Additionally, Pruett teaches “a plurality of heads”; since Pruett teaches a flossing head (36) (Figure 1, member (36); [0038]) and a toothbrush head (600) capable of connecting to a powered device, such as the powered device of figure 1 (Figure 19, member 600; [0052]). Pruett, also, teaches “a respective one of said heads (36 or 600) being removably attachable to said output shaft (32) of said vibration unit (22) such that said vibration vibrates said respective head (36 or 600) (Figures 1 and 19, members 36 and 600; [0038] and [0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over PRUETT in view of Erskine-Smith (US 20150289635 A1).

Claim 2 and 3 are rejected based on the disclosure of Pruett’s first embodiment according to figure 1. 

Regarding claim 2, Pruett discloses “said handle (14) has a lower end (18), an upper end (16) and an outer wall (20) extending therebetween” (Figure 1, members 14, 18, 16 and 20 [0035]), said upper end being flattened (Examiner Figure 1/Pruett Figure 1). Additionally, Pruett discloses “said handle being hollow (Figure 1, member 20 [0035]); and said output shaft (32) extends outwardly through said upper end (16) of said handle (14) (Figure 1, members 32,16 and 14). Pruett disclose “said lower end being rounded”; since Pruett discloses lower end being rounded (e.g. its circular) and flat; as best understood by the Examiner as shown in Fig. 1 of Pruett. Pruett fails to disclose “said outer wall undulating between said lower end and said upper end at strategic locations wherein said outer wall is configured to enhance a user's ability to grip said handle”. 

    PNG
    media_image1.png
    688
    1166
    media_image1.png
    Greyscale

[AltContent: textbox (Figure 1. Examiner Figure 1/Pruett Figure 1)]

Erskine-Smith teaches a dental hygiene device comprising a powered handle capable of creating a vibration at the head of the device [0067]); where said head could be a flossing head (Figure 13) or a tongue scraper (Figure 19). Also, Erskine-Smith teaches “said outer wall undulating between said lower end and said upper end at strategic locations wherein said outer wall is configured to enhance a user's ability to grip said handle”; since Erskine-Smith discloses a handle having an undulating shape (Examiner Figure 2/Erskine-Smith Figure 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pruett’s handle with Erskine-Smith’s undulating handle, since such modification would have enhanced a user's ability to grip the handle ([0068]).  



    PNG
    media_image2.png
    489
    505
    media_image2.png
    Greyscale

[AltContent: textbox (Figure 2. Examiner Figure 2/Erskine-Smith Figure 9)]

Regarding claim 3, Pruett/Erskine-Smith teaches “each of said heads has a bottom end (40), said bottom end having a well (44) extending inwardly therein, said well in said respective head engaging said output shaft (32)” (Pruett: Figures 1 and 3, members 40, 44 and 32; [0038]).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over PRUETT in view of Moskovich (US 7607189 B2).

Regarding claim 4, Pruett discloses “said plurality of heads including a flossing head and a tongue scraping head”; since Pruett discloses a flossing head (36) (Figure 1, member (36); [0038]) and a tongue scraping head (600) (Figure 19, member 600; [0052]). The Examiner notes that a toothbrush is capable of cleaning the tongue. Also, Pruett discloses “said flossing head (36) including a pair fingers (54) being spaced apart from each other and a line (56) extending between said fingers wherein said line (56) is configured to floss between teeth” (Figure 1, members 36, 54 and 56; [0039]). Additionally, Pruett discloses “said tongue scraping head has a first surface being flattened” (Examiner Figure 3/Pruett Figure 19). However, Pruett fails to disclose “said first surface being textured wherein said first surface is configured to scrape the user's tongue”. 




    PNG
    media_image3.png
    612
    605
    media_image3.png
    Greyscale









[AltContent: textbox (Figure 3. Examiner Figure 3/Pruett Figure 19)]

Moskovich discloses an oral care implement including a handle and a head with a tongue cleanser (Abstract). Also, Moskovich discloses “said head having flat surface with a plurality of ridges that create a texture surface to clean the tongue” (Figure 1, col 2, lines 52-55). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pruett toothbrush with Moskovich’s teachings of a toothbrush having a texture surface in the back of the surface containing the bristles; since such modification would make it possible to more effectively cleanse the tongue and other soft tissue of the mouth (col 2, lines 52-55).  Then, by taking the combine teachings of Pruett and Moskovich as a whole, Pruett/Moskovich teaches “said first surface being textured wherein said first surface is configured to scrape the user's tongue” (Moskovich: Figure 1, col 2, lines 52-55). 
 
Claim 5 is rejected by combining the teachings of the disclosure of Pruett/Moskovich according to Pruett’s first embodiment directed to Pruett’s figure 1 and the embodiment according to Pruett figure 6; hereafter, Pruett Combined Embodiment/Moskovich. 

Regarding claim 5, Pruett/Moskovich discloses “a power button (26) being movably positioned on said handle (14), said power button being electrically coupled to said vibration unit, said power button turning said vibration unit on”; since Pruett’s first embodiment according to figure 1 discloses this limitation (Figure 1, members 26 and 14; [0036]); but Pruett’s first embodiment according to figure 1 fails to disclose that said power button could be used for turning the device off. However, Pruett’s embodiment according to figure 6 discloses “a power button (126) being movably positioned on said handle (114), said power button being electrically coupled to said vibration unit, said power button turning said vibration unit on and off.” (Figure 6, members 126 and 114; [0044]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruett/Moskovich directed to Pruett’s first embodiment according to figure 1 with the teachings of Pruett’s embodiment according to figure 6 to create Pruett Combined Embodiment/Moskovich, having a single button for turning the dental device on and off; since such modification would make it easier for a user to control the device; being this a case of “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way” (Please see MPEP 2143). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pruett Combined Embodiment/Moskovich in view of Hu et al. (US 10980410 B1); hereafter, Hu. 

Regarding claim 6, Pruett Combined Embodiment/Moskovich discloses “a power supply being integrated into said handle (114), said power supply being electrically coupled to said power button (126); since Pruett discloses a battery that powers the vibration mechanism, located inside the handle ([0035] - [0036]); but it fails to disclose the battery being rechargeable. Also, Pruett Combined Embodiment/Moskovich fails to disclose “a power port being recessed into said outer wall of said handle wherein said power port is configured to receive a charge cord, said power port being electrically coupled to said at least one rechargeable battery for charging said at least one rechargeable battery”.

Hu discloses an electric oral hygiene device (Abstract). Hu discloses “said power supply comprising: at least one rechargeable battery (612) being positioned within said handle (170) (Figure 2, members 170,and Figure 6, member 612; col 3, lines 48-60). Hu discloses “said at least one rechargeable battery being electrically coupled to said power button”; since Hu discloses “a power button may be provided on the handle of the video toothbrush” (col 6, lines 9-14). Also, Huer discloses “a power port being recessed into said outer wall of said handle wherein said power port is configured to receive a charge cord”; since Hu discloses that the handle (170) “may include one or more port, such as an electric power port for charging and/or a universal serial bus (USB) port for wired communication and/or charging” (col 3, lines 48-60). Additionally, Hu discloses “said power port being electrically coupled to said at least one rechargeable battery for charging said at least one rechargeable battery” (col 3, lines 48-60). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pruett Combined Embodiment/Moskovich powered by a battery with Hu’s teachings of a dental device powered by a rechargeable battery, including an electric power port for charging since such modification would make it possible to avoid changing the batteries of the device often and would help prolong the useful life if the device; being this a case of “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way” (Please see MPEP 2143). 

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over PRUETT in view of Moskovich, further in view of Erskine-Smith, and further in view of Hu.

Regarding claim 7, Pruett teaches “An oral hygiene assembly for flossing and tongue scraping”; since Pruett teaches a flossing head (36) for a powered device (Figure 1, member (36); [0038]) and a toothbrush head (600) capable of being connected to a powered device (Figure 19, member 600; [0052]). The Examiner notes that a toothbrush is capable of cleaning the tongue. Also, Pruett teaches “a handle (14) being elongated wherein said handle (14) is configured to reach into a user's mouth” (Figure 1, member 14; [0035]). Also, Pruett discloses “said handle (14) having a lower end (18), an upper end (16) and an outer wall (20) extending therebetween (Figure 1, members 14, 18, 16 and 20 [0035]). Pruett discloses “said lower end being rounded”; since Pruett discloses lower end being rounded (e.g. it is circular) and flat; as best understood by the Examiner as shown in Fig. 1 of Pruett. Also, Pruett discloses “said upper end being flattened” (Examiner Figure 1/Pruett Figure 1). Pruett discloses “said handle being hollow (Figure 1, member 20 [0035]); a vibration unit (22) being integrated into said handle (14) (Figure 1, members 14 and 22; [0035]), said vibration unit (22) having an output shaft (32) extending outwardly from said handle (14), said output shaft (32) vibrating when said vibration unit (22) is turned on, said output shaft (32) extending outwardly through said upper end (16) of said handle (14)” (Figure 1, members 22, 14, 32 and 16; [0036]). Pruett teaches “a plurality of heads”; since Pruett teaches a flossing head (36) (Figure 1, member (36); [0038]) and a toothbrush head (600) capable of connecting to a powered device, such as the powered device of figure 1 (Figure 19, member 600; [0052]). Pruett, also, teaches “a respective one of said heads (36 or 600) being removably attachable to said output shaft (32) of said vibration unit (22) such that said vibration vibrates said respective head (36 or 600) (Figures 1 and 19, members 36 and 600; [0038] and [0052]), each of said heads has a bottom end (40), said bottom end having a well (44) extending inwardly therein, said well in said respective head engaging said output shaft (32) (Figures 1 and 3, members 40, 44 and 32; [0038]), said plurality of heads including a flossing head and a tongue scraping head”; since Pruett discloses a flossing head (36) (Figure 1, member (36); [0038]) and a tongue scraping head (600) (Figure 19, member 600; [0052]). The Examiner notes that a toothbrush is capable of cleaning the tongue. Pruett discloses “said flossing head (36) including a pair fingers (54) being spaced apart from each other and a line (56) extending between said fingers wherein said line (56) is configured to floss between teeth” (Figure 1, members 36, 54 and 56; [0039]). Pruett discloses “said tongue scraping head has a first surface being flattened” (Examiner Figure 3/Pruett Figure 19).

Additionally, Pruett’s first embodiment according to figure 1 discloses “a power button (26) being movably positioned on said handle (14), said power button being electrically coupled to said vibration unit, said power button turning said vibration unit on” (Figure 1, members 26 and 14; [0036]); but Pruett fails to disclose that said power button could be used for turning the device off. However, Pruett’s embodiment according to figure 6 discloses “a power button (126) being movably positioned on said handle (114), said power button being electrically coupled to said vibration unit, said power button turning said vibration unit on and off.” (Figure 6, members 126 and 114; [0044]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pruett’s first embodiment according to figure 1 with the teachings of Pruett’s embodiment according to figure 6 to create Pruett Combined Embodiment, having a single button for turning the dental device on and off; since such modification would make it easier for a user to control the device; being this a case of “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way” (Please see MPEP 2143). However, Pruett Combined Embodiment fail to teach the rest of the limitations as claimed. 

Pruett Combined Embodiment discloses “a power supply being integrated into said handle (114), said power supply being electrically coupled to said power button (126); since Pruett discloses a battery that powers the vibration mechanism, located inside the handle ([0035] - [0036]).


Erskine-Smith discloses “said outer wall undulating between said lower end and said upper end at strategic locations wherein said outer wall is configured to enhance a user's ability to grip said handle”; since Erskine-Smith discloses a handle having an undulating shape (Examiner Figure 2/Erskine-Smith Figure 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Pruett Combined Embodiment with Erskine-Smith’s undulating handle, since such modification would have enhanced a user's ability to grip the handle ([0068]).

Moskovich discloses an oral care implement including a handle and a head with a tongue cleanser (Abstract). Also, Moskovich discloses “said head having flat surface with a plurality of ridges that create a texture surface to clean the tongue” (Figure 1, col 2, lines 52-55). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Pruett Combined Embodiment/Erskine-Smith with Moskovich’s teachings of a toothbrush having a texture surface in the back of the surface containing the bristles; since such modification would make it possible to cleanse the tongue and other soft tissue of the mouth (col 2, lines 52-55). Then, by taking the combine teachings of Pruett Combined Embodiment/ Erskine-Smith and Moskovich as a whole, Pruett Combined Embodiment/ Erskine-Smith/Moskovich teaches “said first surface being textured wherein said first surface is configured to scrape the user's tongue” (Moskovich: Figure 1, col 2, lines 52-55). 

Pruett Combined Embodiment/ Erskine-Smith/Moskovich fail to disclose the rest of the limitations as claimed. However, Hu discloses an electric oral hygiene device (Abstract). Hu discloses “said power supply comprising: at least one rechargeable battery (612) being positioned within said handle (170) (Figure 2, members 170,and Figure 6, member 612; col 3, lines 48-60). Hu discloses “said at least one rechargeable battery being electrically coupled to said power button”; since Hu discloses “a power button may be provided on the handle of the video toothbrush” (col 6, lines 9-14). Also, Hu discloses “a power port being recessed into said outer wall of said handle wherein said power port is configured to receive a charge cord”; since Hu discloses that the handle (170) “may include one or more port, such as an electric power port for charging and/or a universal serial bus (USB) port for wired communication and/or charging” (col 3, lines 48-60). Additionally, Hu discloses “said power port being electrically coupled to said at least one rechargeable battery for charging said at least one rechargeable battery” (col 3, lines 48-60). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pruett Combined Embodiment/ Erskine-Smith/Moskovich powered by a battery with Hu’s teachings of a dental device powered by a rechargeable battery, including an electric power port for charging since such modification would make it possible to avoid changing the batteries of the device often and would help prolong the useful life if the device; being this a case of “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way” (Please see MPEP 2143). 

Regarding claims 8-9, Pruett Combined Embodiment/Moskovich/Erskine-Smith/Hu discloses “said lower end (18) of said handle (14) is flattened (Pruett: Figure 1, member 18 and Examiner Figure 1/Pruett Figure 1, see explanation above), said outer wall flaring outwardly adjacent to said lower end (Erskine-Smith: Figure 9 and Examiner Figure 2/Erskine-Smith Figure 9). Additionally, Pruett Combined Embodiment/Moskovich/Erskine-Smith/Hu discloses “said lower end is configured to rest on a support surface”; since the flattened lower end disclosed by Pruett Combined Embodiment has the necessary structure to be capable of rest on a support surface (Pruett: Figure 1 and Examiner Figure 1/Pruett Figure 1).  

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over PRUETT in view of Moskovich, further in view of Erskine-Smith, further in view of Hu, and further in view of KOHLER (WO 2019191290 A1).
	
	Regarding claims 10-11, Pruett Combined Embodiment/Moskovich/Erskine-Smith/Hu discloses an output shaft (32) of the vibration unit extending through the upper end (16) of the handle (14) (Pruett: Figure 1, members 32, 18, 16 and 14; [0038]). Also, Pruett Combined Embodiment/Moskovich/Erskine-Smith/Hu discloses a plurality of heads; for instance, a flossing head (36) for a powered device (Figure 1, member (36); [0038]) and a toothbrush head (600) capable of being connected to a powered device (Figure 19, member 600; [0052]). Additionally, Pruett Combined Embodiment/Moskovich/Erskine-Smith/Hu discloses each of said heads (36 or 600) is attachable to said output shaft (32) of the vibration unit (Pruett: Figure 1, members 36, 600, and 32; [0035] - [0038]).  However, Pruett Combined Embodiment/Moskovich/Erskine-Smith/Hu does not teach wherein the lower end has a second output shaft connected to a second vibration unit, wherein the heads are attachable to the first and second output shafts as required.

On the other hand, Kohler teaches an oral hygiene device that has removable heads; the device having said heads attachable to both sides of a handle (Figure 5; [0038]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pruett Combined Embodiment/Moskovich/Erskine-Smith/Hu of a powered single headed device with the teachings of Kohler’s double headed device; since such modification would make the device more versatile and allow a user to modify the type of dental heads (tools) being used according to a user’s preferences ([0037]). 

Therefore, by taking the combined teachings of Pruett Combined Embodiment/Moskovich/Erskine-Smith/Hu and Kohler as a whole, Pruett Combined Embodiment/Moskovich/Erskine-Smith/Hu/Kohler teaches “wherein a pair of said vibration units is provided, said output shaft of each of said vibration units extending through a respective one of said lower end and said upper end of said handle and each of said heads is attachable to said output shaft of a respective one of said vibration units”; since the resultant duplicated structure would result in the dual heads, vibrators and shafts necessary to reject the limitations. The teachings of Kohler would motivate one of ordinary skill in the art to duplicate the assembly of Pruett Combined Embodiment/Moskovich/Erskine-Smith/Hu, which comprises the head, vibrator and shaft. The Examiner notes that such modification would merely involve a duplication of the known parts of the device, for example the vibration unit and output shaft, which has been held to be within the skill of the ordinary artisan. Therefore, it additionally would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Pruett Combined Embodiment/Moskovich/Erskine-Smith/Hu/Kohler to include a second vibration unit and second shaft at the lower end, configured to receive the heads, as such modification would merely involve the duplication of known parts of a device, which has been held to be within the skill of the ordinary artisan (see MPEP 2144.04).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Reference (US 20030167582 A1), hereafter Fischer. 
Fischer discloses a “Powered Tongue Cleaning Device” having a power supply inside a handle (12). Fischer discloses “said power supply comprising: at least one rechargeable battery being positioned within said handle, said at least one rechargeable battery being electrically coupled to said power button (132)” (Figure 5, members 162, 12 and 132; [0121] – [0122]). Also, Fischer discloses “a power port (162) being recessed into said outer wall of said handle wherein said power port is configured to receive a charge cord”; since Fischer discloses that the cord could be coupled to handle (112) and extending to a power outlet. Additionally, Fischer discloses “said power port (162) being electrically coupled to said at least one rechargeable battery for charging said at least one rechargeable battery” ([0121]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772

/EDWARD MORAN/Primary Examiner, Art Unit 3772